Kassal, J. (dissenting in part, concurring in part).
The jury’s verdict in the amount of $700,000 in favor of the injured plaintiff, Frank Durso, and in the amount of $300,000, for his wife, Catherine Durso, for her derivative cause of action for loss of services, should be set aside and a new trial ordered as a result of (1) the court’s improper instructions to the jury; (2) the unbalanced marshaling of the evidence in the court’s charge; and (3) because the said verdicts are grossly excessive. Plaintiff suffered from a chronic back condition, both prior and subsequent to the September 6,1975 accident, the subject of this action. It is undisputed that plaintiff had stenosis, a congenital back condition, which is a narrowing of the root canals. In addition, there were four separate instances, in the course of a relatively short period of time, when plaintiff sustained traumatic injuries to the back. The first occurred in 1970, when plaintiff, a letter carrier with the post office, strained his back and was out of work for a week or two. The second was in June, 1975 when, on reaching for a package in a mailbox, he felt another strain or pull. Again, he was out of work for a week or two. Three months later, a third trauma took place, the claimed basis for the damages sought herein. This occurred, on Saturday, September 6,1975, while plaintiff was driving his own vehicle and was hit in the rear by defendant’s sanitation truck. There is no dispute as to liability. Plaintiff was out of work for seven weeks and returned to limited duty on October 25,1975. Thereafter, plaintiff resumed his duties as a letter carrier which included driving, loading and unloading a mail truck. More than two years later, the fourth and last trauma occurred on January 23, 1978, when plaintiff volunteered to “get the truck out of the way”. He joined eight or so other coemployees in dislodging a United States mail collection truck, which had become stuck in snow and ice. While rocking the vehicle back and forth, it slid backwards, whereupon plaintiff felt a strain in his back. He worked the balance of that day and the next day. On the third day after the incident, his condition worsened and he saw a doctor who advised him to go home and directed him to remain in bed. The condition, however, continued. Two months later, plaintiff was admitted to the Greenwich Hospital for treatment of the back condition in March, 1978 and remained there for a month, having been placed in traction for three weeks. A lumbar myelogram fortified the diagnosis of a herniated disc at the *463fourth and fifth lumbar vertebrae. He was readmitted to the Greenwich Hospital on June 1, 1978, where a partial laminectomy was performed for removal of the discs at the L 3-4 and L 4-5 levels, in addition to a hemilaminectomy, to widen the nerve root opening at L-5. At that time, plaintiff’s orthopedist noted the presence of stenosis which was congenital and not induced by trauma. Upon his discharge on April 1, 1978, plaintiff was fitted with a brace to stabilize the back. Following the January, 1978 accident, plaintiff never returned to his employment as a letter carrier. His condition, it is alleged, further deteriorated until he was placed on the disabled list at the post office and was retired for accident disability as a result of the January, 1978 line-of-duty incident. Dr. Gallo, plaintiff’s treating orthopedist, testified that he had diagnosed a herniated disc in September, 1975, in relation to the second trauma. Although at trial he opined that the herniated disc was causally related to the September, 1975 accident, he admitted that plaintiff did not display any symptoms of a herniation prior to the January, 1978 line-of-duty accident. Moreover, in March, 1978, Dr. Gallo had given his opinion that plaintiff’s disability occurred in the course of his employment by reason of a herniated disc resulting from the January, 1978 service-connected incident, two years and four months after the September, 1975 injury. Thus, with a longstanding history of degenerative stenosis, unrelated to any trauma, and four accidents, one in 1970, two in 1975 and one in 1978, the jury required careful instructions in determining those injuries that flowed from the September, 1975 trauma, for which the defendant was to be held responsible. However, in marshaling the evidence as to the cogent medical testimony critical portions of the plaintiff’s medical expert’s testimony were omitted. Such portions were not only significant but also led to confusion on the part of the jury in applying the applicable law. To illustrate: (1) After stating that the stenosis was degenerative in origin and not traumatic, the doctor conceded that there was “stenosis of the root canals, L-4, 5 and L-5, S-l” and that in June, 1975, he had diagnosed plaintiff as having a degenerative disc disease at the L-4, L-5 level. He then indicated that a herniated disc is “usually shown by a bulging” and his records after the 1978 incident only showed a bulging at the L-4 level and not L-4, L-5 and that “there was a stenosis of the L-4, L-5 and L-5, S-l”; (2) He acknowledged that stenosis will produce problems in more than one disc — “a narrowing of the root canals at more than one location” and there was a narrowing of L-2, L-3, L-3, L-4, L-5 and S-l; (3) When questioned about his testimony on direct as to a herniated disc (as distinguished from stenosis) at the L-4, L-5 level, he stated that the absence of a knee-jerk reflex and the presence of some atrophy in the leg would be some evidence of a herniated disc. He then admitted that “prior to the accident of January, 1978”, he found no absence of knee-jerk reflex and no atrophy present, although he had previously testified that he had diagnosed herniated discs at the L-4, L-5, as a result of the September, 1975 accident; (4) His answers on cross-examination established that after this September, 1975 accident, the plaintiff had a schedule of running and swimming exercises, as well as deep-knee bends and touching his toes, which schedule was maintained until the accident of January, 1978, plaintiff returned to work seven weeks after the September, 1975 accident and continued to work throughout 1975,1976 and 1978 up until the 1978 accident, after which “he was confined, if you will, to bed rest, basically”; (5) Dr. Gallo conceded he “told the United States Government at that time, 1978, that the herniated disc suffered by Mr. Durso came about by reason of the injury he sustained on the job in January of 1978 and his office wrote a letter stating “that the ruptured disc came about from a work injury”; (6) Plaintiff’s injuries were claimed to be permanent; he offered proof to support the claim. Nevertheless, the court instructed the jury “there was no proof of permanency”. *464Plaintiff’s attorney objected before the jury began their deliberations. Nevertheless, the trial court, while acknowledging the error, gave no curative instruction, stating: “I see what you mean, but it would be confusing, I think to the jury to recharge them on that” to which plaintiff’s counsel responded “Okay”; (7) In the same vein, there was another instance of counsel’s concern about the court recharging the jury when' there was obvious confusion. When defense counsel took exception to the fact that only the defendant’s medical expert was referred to as a “paid witness”, the court suggested the substitution of the word “compensated” for “paid” as being curative. Counsel, still unsatisfied, was unwilling to have the court give further instructions because it would only re-enforce the issue. The court agreed. I find the court’s instructions on the issue of aggravation both confusing and palpably insufficient. New York Pattern Jury Instructions deals with the areas of “Aggravation of Pre-existing Injury” in PJI 2:282 and “Subsequent Injury — Subsequent Accident” in PJI 2:306. The trial court did charge, in substance, in accordance with PJI 2:282 as to the prior accidents and condition but wholly failed to instruct the jurors in regard to a subsequent injury or accident (PJI 2:306), which was crucial for a fair evaluation of the impact of the January, 1978 accident. This omission was prejudicial in removing from the jury’s consideration the issue as to the injuries for which the defendant was responsible. The omitted portion reads as follows: “However, if the second accident was caused by the negligence of plaintiff in (getting about, failing to follow his physician’s instructions) the defendant cannot be held responsible for the aggravation of the injury originally sustained or for any additional injury caused by such second accident.” (Emphasis added.) On this record, plaintiff’s voluntary actions in the January, 1978 accident may have constituted negligence in that, although he claims a pre-existing back condition, nevertheless, he voluntarily chose'to assist in pushing a mail truck. Taking cognizance of an undisputed history of four separate accidents and a congenital condition of stenosis, the omitted passage takes on added significance. This is especially highlighted by the fact that plaintiff had a fairly good recovery from the accident at issue here, having resumed his regular daily chores as a letter carrier within a few months. In marshaling the evidence, the court did not present an objective and balanced presentation of the evidence. (Blaize v City of New York, 80 AD2d 594, 595; Gilhooly v Piciocchi, 45 AD2d 961; Kissner v Baxter, 29 AD2d 905.) Undue emphasis was placed on facts favorable to the plaintiffs. In effect, the marshaling was more in the nature of a summation, presenting to the jury the trial court’s subjective evaluation of the evidence, almost as if they were findings of fact. Some illustrations of the presentation will demonstrate the inherent lack of balance: (1) The court referred to Dr. Korn, the defendant’s medical expert, as the defendant’s “paid witness” and did not do so in connection with Dr. Gallo, the plaintiff’s doctor, who obviously had been similarly paid to testify. (2) Dr. Korn had unequivocally testified that, in his medical opinion, the cause of the September, 1975 back injury was not the accident but was plaintiff’s stenosis, his pre-existing congenital back condition. Nevertheless, the trial court told the jury that the only expert witness testifying as to the cause of the accident was Dr. Gallo, plaintiff’s doctor. (3) On three occasions, the court stated that Dr. Korn’s testimony was based solely upon the records, not upon examination, as contrasted with plaintiff’s treating doctor. Although accurate, the defendant, at its option, employing the strategy it deemed to be most appropriate, had various trial options: (a) present no expert witness since plaintiff had the burden to prove his case; (b) present an examining doctor; or (c) present a nonexamining doctor. Although Dr. Korn had not examined the plaintiff, this is not an uncommon practice in negligence litigation. This did not warrant the court repeatedly and adversely commenting upon his testi*465mony. Clearly, such comments could properly be included in counsel’s summation, but repetition by the court that Dr. Korn had never actually examined plaintiff while Dr. Gallo was the treating physician went beyond objective and balanced marshaling. (4) Plaintiff testified that the back condition hurt “like a toothache”. Again, although a proper subject for summation, the court overemphasized this testimony by repeating it three times. (5) Plaintiff’s wife testified that her sexual relationship had been interrupted for a short period but the trial court referred to it as if it were a permanent interruption. Thus, the court stated “that as a result of the accident, their personal, social and their family life in their home has deteriorated.” In her cross-examination, plaintiff’s wife admitted that they had resumed sexual relations two and one-half months after the September, 1975 accident. After reminding the jurors that “his affection, love and sexual intercourse” were an element of her damages, the court, in this context, commented that his back was “like a toothache at times”. (6) In its factual narration, the court did not refer to plaintiff’s return to his job on a regular basis after the accident in September, 1975 and before the 1978 accident. The foregoing are some instances of the lack of fairness and balance and the confusion which permeated the court’s marshaling and charge to the jury. In light of the long-standing back problems and the several traumas, the critical issue of causation here required careful instructions, with an emphasis on clarity and accuracy to avoid any indication that the Trial Justice had an opinion as to the facts or the credibility of the witnesses. (See Theodoropoulos v New York City Health & Hosps. Corp., 90 AD2d 792.) The instructions here did not meet this standard, necessary to ensure a fair and impartial verdict. In addition, both counsel were similarly confused at different stages. Thus, the Trial Justice referred to the fact that there was no “proof or permanency from the first accident [the one at issue]”, to which the attorney for plaintiff objected. The court’s response was: “I see what you mean, but it would be confusing, I think, to the jury to recharge them on that.” Plaintiffs’ counsel agreed. Aside from the foregoing, we find an award of $700,000 to the plaintiff and $300,000 to plaintiff’s wife to be so excessive that we join with the majority in concluding that the award shocks the conscience of the court. Contrary to the position taken by our colleagues, however, we conclude that the unbalanced and highly confusing nature of the court’s charge impinged upon the rights of the defendant to such a degree as to deprive the city of its right to a fair and impartial trial. The plaintiffs had resumed an almost normal life, prior to the fourth accident, and to the extent that he volunteered to push the truck, his actions were either negligence, or, at the least, unwise. It was at that point that his real difficulties began. This alternative, however, was not adequately or fairly posed for the jury’s consideration and evaluation. Accordingly, we would reverse the judgment, set aside the verdict and remand the case for a new trial on damages only.